t c memo united_states tax_court robert gottsegen petitioner v commissioner of internal revenue respondent docket nos filed date robert gottsegen pro_se mary p hamilton for respondent memorandum findings_of_fact and opinion dawson judge these consolidated cases were assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 unless otherwise indicated all section references are to continued the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge respondent determined deficiencies and accuracy-related_penalties with respect to petitioner's federal income taxes for the years and in the amounts as shown below year deficiency dollar_figure big_number accuracy-related_penalty sec_6662 dollar_figure the present cases are a part of the plastics recycling group of cases for a detailed discussion of the transactions involved in the plastics recycling group of cases see provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir the underlying transactions involving the sentinel recyclers in the present cases are substantially identical to the transactions in provizer v commissioner supra consistent with the resolution of some of the disputed issues in provizer v commissioner supra the parties filed a stipulation of settled issues concerning the adjustments related continued the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure to petitioner's participation in the plastics recycling program the stipulation states in pertinent part as follows petitioner is not entitled to any deductions losses investment credits business energy investment credits or any other tax benefits claimed on his tax returns as a result of his participation in the plastics recycling program this stipulation resolves all issues that relate to the items claimed on petitioner's tax returns resulting from his participation in the plastics recycling program with the exception of petitioner's liability for additions to the tax under the applicable provisions of sec_6662 after the foregoing stipulation the issue remaining for decision is whether petitioner is liable for accuracy-related_penalties under sec_6662 for and the resolution of this issue turns on whether for a substantial_valuation_misstatement or a substantial_understatement_of_income_tax exists for such year or whether for and petitioner was negligent findings_of_fact some of the facts have been stipulated and they are so found petitioner resided in bermuda at the time that his petition was filed with the court a the plastics transactions the present cases involve petitioner's purchase of a sentinel expanded polyethylene epe recycler in and two sentinel expanded polystyrene eps recyclers in transactions involving the sentinel epe recycler were considered in provizer v commissioner supra petitioner has stipulated to substantially the same facts concerning the underlying transactions as were found in provizer with the exception of certain facts concerning the provizers the expert opinions the value of the sentinel epe recycler and other matters that we regard as having minimal significance the facts concerning the transactions as found in provizer may be summarized as follows packaging industries inc pi manufactured and sold six sentinel epe recyclers to eci corp for dollar_figure each eci corp in turn resold the recyclers to f g corp for dollar_figure each f g corp then leased the recyclers to the clearwater group partnership which licensed the recyclers to fmec corp which sublicensed them back to pi pi allegedly sublicensed the recyclers to entities the end-users which would use them to recycle plastic scrap the sublicense agreements provided that the end-users would transfer to pi percent of the recycled scrap in exchange for payment from fmec corp based on the quality and amount of recycled scrap all of the foregoing transactions were executed simultaneously the sale of the recyclers from pi to eci corp was financed with nonrecourse notes approximately percent of the sales_price of the recyclers sold by eci corp to f g corp was paid in cash and the remainder was financed through notes the notes provided that percent of the amount thereof was recourse but that the recourse portion was due only after the nonrecourse portion had been paid in full all of the monthly payments required among the entities in the above transactions offset each other in provizer v commissioner supra we found that the market_value of a sentinel epe recycler in did not exceed dollar_figure and that the nuts and bolts or manufacturing cost was dollar_figure other recycling machines were commercially available during the years in issue in provizer including the buss-condux plastcompactor nelmor weiss densification system regenolux cumberland granulators and foremost densilator information regarding these other machines was readily available b petitioner and his introduction to the plastics transactions petitioner received a bachelor of science degree from new york university and has completed post-graduate courses at harvard university petitioner is a businessman who was active in the plastics industry from at least until at one time or another during his career as a business executive petitioner has been the chief_executive_officer ceo of approximately different plastics-related companies which collectively employed many individuals in and in particular petitioner was the ceo of gotham chicago corp gotham corp a steam chest molding operation once owned by petitioner's family during these years petitioner was also actively involved in running several privately held corporations in addition to gaining experience as a ceo and business executive petitioner learned about plastic commodities plastic resins and petrochemicals petitioner has purchased millions of dollars of plastic processing machinery and except for the recyclers that petitioner purchased in and has never paid more than several hundred thousand dollars for an individual piece of equipment tax_credits and benefits were important considerations to petitioner in purchasing plastics-processing equipment some of the companies in which petitioner was actively involved gotham corp in particular experienced problems with the disposal of expanded polystyrene scrap expanded polystyrene is a highly porous form of polymer that can be produced in various grades or densities the density of expanded polystyrene varies inversely with the volume of trapped gases within the polymer the gases trapped in the polymer are volatile gotham corp generated large quantities of expanded polystyrene that were bulky and volatile local landfills and dumps became unwilling to accept the expanded polystyrene scrap generated by gotham corp thereby creating disposal problems for petitioner in the mid-1970's petitioner became acquainted with elliot i miller miller a practicing attorney experienced in tax matters and corporate counsel to pi miller knew a number of attorneys accountants and business executives some of whom were involved in the plastics industry miller put petitioner in contact with john d bambara bambara whom petitioner had known since raymond grant grant and harris w freedman freedman bambara is the president of pi a closely_held_corporation that manufactures thermoplastic and other types of packaging machinery pi holds itself out as the world's largest manufacturer of blister packaging machinery and as fabricating the industry's widest line of thermoforming machinery including highly specialized disposable medical and food packaging systems pi also manufactures the sentinel polyethylene epe and polystyrene eps recyclers which recycle expanded polyethylene and expanded polystyrene respectively grant is a new york investment banker attorney and accountant grant is president of eci as well as the percent owner of its stock freedman is a certified_public_accountant in new york and is also the president and chairman of the board_of f g corp bambara together with his wife and daughter owns percent of the stock of pi bambara is also the president director and 100-percent owner of fmec corp f g corp was organized in as an s corp and was originally owned equally by grant and freedman in the early 1980's miller reorganized f g as a subchapter_c corp to act as continued in the spring of grant had a discussion with miller regarding energy tax_credits for recycling_equipment sometime after this discussion petitioner was considering the installation of energy-saving equipment at one of his companies and contacted miller to discuss available tax_credits petitioner asked miller whether pi had any equipment that could be used to take advantage of tax_credits miller contacted bambara to discuss the idea bambara told miller about a recycler prototype that bambara thought might be suitable for a venture centering around benefits from tax_credits miller then arranged for an organizational meeting including miller bambara grant petitioner and anthony giovannone the executive vice president of pi at the organization meeting bambara discussed the recycling_equipment that pi had developed in response to pi's actual or potential problems with scrap disposal bambara referred to pi's ability to manufacture recyclers and he mentioned pi's proprietary interest in the prototype recycler continued a safe-harbor lessor and to satisfy the requirements of sec_168 ultimately freedman reduced his ownership_interest in f g to percent and grant sold his entire_interest at some point in time not disclosed in the record new shareholders were admitted to f g including miller and petitioner miller and petitioner each have a percent ownership_interest in f g petitioner's purchase of the sentinel epe recycler shortly after the organizational meeting petitioner viewed a prototype sentinel epe recycler at the time none of the plastics-related companies in which petitioner was actively involved generated expanded polyethylene scrap bambara told petitioner that sentinel epe recyclers were unique because no other machine could recycle expanded polyethylene petitioner allegedly contacted manufacturers of plastics-processing equipment and inquired whether such manufacturers possessed equipment that could successfully recycle expanded polyethylene according to petitioner the manufacturers had all sorts of reservations and no firm assertions also petitioner allegedly looked around the industry and didn't see any machine successfully recycling expanded polyethylene at miller's direction petitioner retained stanley ulanoff ulanoff and samuel burstein burstein to issue marketing and technical opinions respectively regarding the sentinel epe recycler petitioner did not think that he needed ulanoff's and burstein's opinions in order to make an informed decision regarding the sentinel epe recycler in this regard petitioner testified i hired ulanoff and burstein because i was told to hire them i really didn't need them to tell me what the machine could do and the what -- the profit i could make elliot miller told me this is the way you do it i did it the record reveals little information about ulanoff and burstein other than the fact that both were investors in sentinel recyclers there is no indication that either ulanoff or burstein had any expertise in the plastics industry or that they retained a plastics expert to help them analyze petitioner's purchase of the sentinel epe recycler petitioner also retained the law firm of windells marx davis ives wmdi to issue a legal opinion on date wmdi issued a legal opinion to petitioner the opinion was not introduced into evidence at the trial of the present cases petitioner apparently retained wmdi because wmdi's tax department headed by john y taggart taggart was preparing the legal opinion for the closings for all of the sentinel epe recyclers manufactured by pi in taggart in addition to being the head of the wmdi's tax department was an adjunct professor at new york university and had previously been employed by the u s department of the treasury taggart also owned a 66-percent interest in a second-tier plastics recycling partnership there is no evidence in the record that taggart or any other member of wmdi had any expertise in the plastics industry further there is no evidence in the record that wmdi retained experts in the plastics industry to help the firm analyze and assess petitioner's purchase of the sentinel epe recycler on date in a series of transactions similar to those of the clearwater group partnership in provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir petitioner purchased outright one sentinel epe recycler from eci corp for dollar_figure as prearranged petitioner leased the recycler to fmec corp thus the significant transactions of petitioner's purchase of the sentinel epe recycler differ from the underlying transactions in provizer in the following respects the form of petitioner's interest in the equipment the entity from which petitioner's interest was obtained the fact that equipment was leased rather than licensed to fmec corp and the number of machines sold leased licensed and sublicensed as of date there was no established market for operating sentinel epe recyclers petitioner never made a profit in any year from his sentinel epe recycler petitioner's purchase of the sentinel eps recyclers in pi manufactured sentinel eps recyclers which recycled expanded polystyrene bambara showed petitioner the blueprints of the machine and explained to petitioner that the petitioner purchased the sentinel epe recycler for cash in the amount of dollar_figure and notes in the amount of dollar_figure it does not appear that petitioner made any payments on the note sentinel eps recycler could recycle expanded polystyrene into a densified devolatized polystyrene and would simultaneously preserve the physical properties of polystyrene petitioner personally observed a sentinel eps recycler in operation petitioner retained ulanoff and burstein to issue marketing and technical opinions respectively regarding the sentinel eps recyclers petitioner also retained the law firm of boylan evans to issue a legal opinion regarding the sentinel eps recyclers william a boylan boylan and john d evans evans were formerly partners at wmdi before leaving in and forming their own law firm boylan evans issued a legal opinion on date there is no evidence in the record that any member of boylan evans had any expertise in the plastics industry or retained plastic experts to assist the firm in evaluating petitioner's purchase of the sentinel eps recyclers petitioner consulted with miller regarding the details of petitioner's purchase of the sentinel eps recyclers on date miller organized resin recyclers inc rri an s_corporation wholly owned by petitioner which was specifically created for the sentinel eps recycler transactions rri was designed to be a joint venturer with pi and partnerships investing in the sentinel eps recyclers in theory rri was to place sentinel eps recyclers with end-users and to arrange for any scrap produced by the end-users to be further reprocessed and sold pi agreed to maintain and repair the machines on date in a series of transactions similar to those of the clearwater group partnership in provizer v commissioner supra petitioner purchased two sentinel eps recyclers for a total of dollar_figure petitioner then entered into a joint_venture agreement with rri and pi for the exploitation of his recyclers thus the significant transactions of petitioner's purchase of the sentinel eps recyclers differ from the underlying transactions in provizer in the following respects the form of petitioner's interest in the equipment the entity from which petitioner's interest was obtained petitioner's participation in a joint_venture after purchasing the recyclers and the number of machines sold leased licensed and sublicensed petitioner as the sole owner of rri was responsible for placing his sentinel eps recyclers with end-users because petitioner was also responsible for placing other investors' sentinel eps recyclers with end-users he could not place his recyclers in the most profitable locations ie locations with the most expanded polystyrene to recycle rather the most petitioner purchased the sentinel eps recyclers for cash in the amount of dollar_figure and a note in the amount of dollar_figure it does not appear that petitioner made any payments on the note profitable locations were reserved for the other sentinel eps recyclers owned by other investors petitioner received hundreds and hundreds of complaints regarding the recyclers for which rri was responsible including the two recyclers that he owned the end-users complained that the machines did not work that they had fires that too much labor was involved and that pi was not maintaining and repairing the recyclers petitioner couldn't get someone to maintain the equipment and began to feel that the investment was hopeless after about phone calls and pleadings and meetings petitioner never profited in any year from his sentinel eps recyclers a fact that petitioner attributes to pi's alleged failure to repair and maintain the recyclers at the time of trial petitioner could not recall the names of the companies with which he placed his recyclers when asked at trial if he knew where his sentinel epe and eps recyclers were presently located petitioner replied that he did not have the vaguest idea and that they had been abandoned by him because pi would not maintain them at the time that petitioner purchased the sentinel eps recyclers there was no established market for such recyclers c expert testimony the parties did not agree on the value of either the sentinel epe or eps recyclers and petitioner did not stipulate to be bound by the value of the sentinel epe recyclers that we found in provizer v commissioner supra at trial petitioner did not offer expert testimony regarding the value of either the sentinel epe or eps recyclers in contrast respondent offered expert testimony from steven grossman grossman and richard s lindstrom lindstrom although respondent's experts submitted reports concerning the value of both the sentinel epe and eps recyclers the expert's testimony at trial focused on the value of the sentinel eps recyclers grossman grossman is a professor in the plastics engineering department at the university of massachusetts at lowell he has a doctorate degree in polymer science and engineering from the university of massachusetts and a bachelor of science degree in chemistry from the university of connecticut he also has approximately years of experience in the plastics industry including over years' experience as a research_and_development scientist at the upjohn co in its polymer research group grossman is also a partner in the law firm of hayes soloway hennessey grossman hage p c which firm practices in the area of intellectual_property including patents trademarks copyrights and trade secret protection grossman's reports concerning the value of the sentinel epe and eps recyclers were very similar and we discuss them together grossman's reports discuss the limited market for the recycled plastic material grossman concluded that the sentinel epe and eps recyclers were unlikely to be successful products because of the absence of any new technology the absence of a continuous source of suitable scrap and the absence of any established market grossman suggested that a reasonable comparison of the products available in the polyethylene industry in and in the polystyrene industry in with the sentinel epe and eps recyclers respectively reveals that the sentinel recyclers had very little commercial value and were similar to comparable products available on the market in component form for these reasons grossman opined that the sentinel epe and eps recyclers did not justify the one-of-a- kind price tag that they carried specifically grossman reported that there were several machines on the market as early as that were functionally equivalent to and significantly less expensive than both the sentinel epe and eps recyclers these machines included the japan repro recycler available in for dollar_figure the buss-condux plastcompactor available before for dollar_figure the foremost machine builders' densilator available from for dollar_figure and the midland ross extruder available in and for dollar_figure grossman added that all of these machines were widely available grossman examined both the sentinel eps recycler and a japan repro recycler and found that the construction of the two machines was nearly identical further grossman concluded that the recycled polystyrene produced by both machines would also be nearly identical in grossman's opinion neither the japan repro recycler nor the sentinel eps recycler represented a serious effort at recycling because the end-product from both machines was not completely devolatized and required further processing it was also grossman's opinion that an individual who seriously wanted to recycle would not purchase either of these machines grossman's opinion regarding the sentinel epe recycler was based on the descriptions of such recycler as set forth in the writings of other professionals he neither tested nor examined the sentinel epe recycler grossman's opinion regarding the sentinel eps recycler was based on his personal examination of a sentinel eps recycler as well as the descriptions of such recyclers as set forth in the writings of other professionals grossman did not however observe the sentinel eps recycler in actual operation finally grossman reported on the relationship between the plastics industry and the petrochemical industry grossman noted that although the development of the petrochemical industry is a contributing factor in the growth of the plastics industry the two industries have a remarkable degree of independence grossman observed that the oil crisis in triggered dire predictions about the future of plastics that had not been fulfilled in grossman stated that the cost of a plastic product depends in large part on technology and the price of alternative materials grossman's studies concluded that a percent increase in oil prices results in a percent increase in the cost of plastic grossman did not specifically value either the sentinel epe recycler or the sentinel eps recycler however as previously stated grossman concluded that existing technology was available that provided equivalent capability of recycling polyethylene and polystyrene specifically regarding the sentinel eps recycler grossman also concluded that recycling_equipment that achieved the same result as the sentinel eps recycler sold for about dollar_figure during the relevant period lindstrom lindstrom graduated from massachusetts institute of technology with a bachelor's degree in chemical engineering from until lindstrom worked for arthur d little inc in the areas of process and product evaluation and improvement and new product development with special emphasis on plastics elastomers and fibers at the time of trial lindstrom continued to pursue these areas as a consultant in his report lindstrom determined that several different types of equipment capable of recycling expanded polyethylene were available and priced at approximately dollar_figure in similarly lindstrom determined that several different types of equipment capable of recycling expanded polystyrene were available and priced between dollar_figure and dollar_figure in lindstrom found that based on his research there were available in commercial units that could be purchased for dollar_figure or less that were totally equal to the sentinel epe recycler in function product quality and capacity with respect to the sentinel eps recycler lindstrom stated that several machines were available that could reprocess expanded polystyrene into higher quality more useful higher value product and these machines or processing systems cost dollar_figure to dollar_figure in lindstrom examined the japan repro recycler the buss-condux plastcompactor and the nelmor regenolux lindstrom found that these machines were functionally equivalent to the sentinel eps recycler and were available in the years and at the prices reported by grossman detailed supra lindstrom also reported that various equipment companies such as the cumberland engineering division of john brown plastics machinery were willing to provide customized recycling programs to companies at a minimum cost of dollar_figure lindstrom found that in average-use situations the sentinel epe recycler could process pounds of plastic per hour and the sentinel eps recycler could process between and pounds of plastic per hour lindstrom observed a sentinel epe recycler in operation at pi and he was allowed to take photographs of the recycler and look at its blueprints based on his observations and study lindstrom estimated the manufacturing cost of the sentinel epe recycler to be approximately dollar_figure lindstrom concluded that the market_value of the sentinel epe recycler did not exceed dollar_figure lindstrom observed a sentinel eps recycler in operation and was allowed to inspect the machine closely lindstrom estimated the manufacturing cost of the sentinel eps recycler to be approximately dollar_figure and market_value of the machine to be approximately dollar_figure d petitioner's federal_income_tax returns on his and individual income_tax returns form sec_1040 petitioner claimed that his sentinel epe recycler had a basis of dollar_figure and that his sentinel eps recyclers had an aggregate basis of dollar_figure also on his and returns petitioner claimed a depreciation deduction and a net_loss in the amount of dollar_figure per year with respect to his sentinel epe recycler finally petitioner claimed net petitioner did not claim any depreciation_deductions for his sentinel eps recyclers on his and returns because he had fully depreciated those recyclers on his returns for prior continued operating loss nol deductions in the amount of dollar_figure and dollar_figure on his and income_tax returns respectively with respect to his sentinel epe and eps recyclers the nol deductions represented carryforwards of nol's claimed by petitioner for the taxable years through e the notices of deficiency in the notices of deficiency respondent disallowed all items of loss deductions and credits related to the sentinel recyclers and increased petitioner's income accordingly in addition respondent determined that for petitioner was liable for the accuracy-related_penalty under sec_6662 based on negligence substantial_understatement_of_income_tax liability and substantial_valuation_misstatement see sec_6662 and respondent also determined that for and petitioner was liable for the accuracy-related_penalty based on negligence see sec_6662 continued years based on a 5-year recovery_period and had therefore already recovered the purported purchase_price of those machines ie dollar_figure depreciation_deductions for petitioner's sentinel eps recyclers served to give rise to or to increase net operating losses claimed by petitioner on returns for years prior to those in issue which net operating losses were carried forward to the years in issue in this regard see the discussion in the text infra f petitioner's contention sec_1 the sentinel epe recycler petitioner contends that he was interested in the sentinel epe recycler within the context of an investment opportunity in this regard petitioner further contends that he determined that the effect of rising oil prices in the plastics industry would make recycling expanded polyethylene a profitable activity and that because plastic is an oil derivative and further because the united_states was experiencing an oil-crisis in the recycled expanded polyethylene would be a valuable commodity petitioner contends that he made financial projections in order to determine the annual cash_flow that he could expect from a sentinel epe recycler in this regard petitioner contends that in calculating his income stream he assumed the following the machine could process between and pounds of recycled expanded polyethylene per hour for big_number hours per year and the price of oil would continue to rise increasing the price of polyethylene resin such that petitioner would profit to cents per pound from this calculation petitioner contends that he concluded that he could purchase a sentinel epe recycler and reasonably expect to make a profit the sentinel eps recyclers petitioner contends that he was interested in recycling expanded polystyrene for two reasons to solve his expanded polystyrene disposal problem and to make a profit in this regard petitioner contends that he scrutinized the market for availability of machinery that could recycle polystyrene looked at equipment that was available and came to the informed conclusion that there was no machine available that could do what john bambara convinced me his machine could do petitioner contends further that he observed the japan repro recycler in operation and concluded that the machine did not successfully recycle expanded polystyrene in that it densified but did not completely devolatize expanded polystyrene so that the recycled product did not have the physical properties of polystyrene that he needed in order to make a commercially acceptable product although petitioner allegedly researched other less expensive recycling machinery manufactured by nelmor co cumberland engineering and foremost machine builders inc petitioner was unable to recall the names and models of the equipment that he researched but contends that in he was not aware of any machinery manufactured by these companies that could recycle expanded polystyrene as with expanded polyethylene petitioner contends that he determined that the effect of rising oil prices on the plastics industry would make recycled expanded polystyrene a valuable commodity in this regard petitioner contends that he made financial projections in order to determine the annual cash_flow that he could expect from a sentinel eps recycler from these financial projections which mirrored those made for the sentinel epe recycler petitioner contends that he concluded that he could purchase two sentinel eps recyclers and reasonably expect to make a profit g ultimate finding of fact at all relevant times the fair_market_value of the sentinel epe recycler and the sentinel eps recycler did not exceed dollar_figure per machine a background opinion we have decided many plastics recycling cases the majority of these cases like the consolidated cases herein presented issues regarding additions to tax for negligence and valuation_overstatement see greene v commissioner tcmemo_1997_296 kaliban v commissioner tcmemo_1997_271 sann v commissioner tcmemo_1997_259 n and cases cited therein in provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir a test case for the plastics recycling group of cases this court found that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure held that the transaction which was almost identical to the transactions in the present cases was a sham because it lacked economic_substance and a business_purpose upheld the additions to tax for negligence under sec_6653 and upheld the addition_to_tax for valuation_overstatement under sec_6659 because the underpayment of taxes was directly related to the overvaluation of the sentinel epe recyclers and held that losses and credits claimed with respect to the clearwater group partnership were attributable to tax-motivated transactions within the meaning of sec_6621 in reaching the conclusion that the transaction lacked business_purpose this court relied heavily upon the overvaluation of the sentinel epe recyclers although petitioner has not agreed to be bound by provizer v commissioner supra petitioner has stipulated that his purchase of the sentinel epe and eps recyclers is similar to the acquisition of the sentinel epe and eps recyclers described in provizer the underlying transactions in the present cases as well as the sentinel epe recycler in the present cases represent the same type of transaction and same type of machine considered in provizer set against this background we consider whether petitioner is liable for the accuracy-related_penalties for and sec_6662 imposes an addition_to_tax equal to percent of the underpayment_of_tax attributable to inter alia negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax or any substantial_valuation_misstatement sec_6662 - the term underpayment_of_tax is defined by sec_6664 to mean as relevant herein the amount by which the income_tax imposed by law exceeds the amount of income_tax reported by the taxpayer on the taxpayer's income_tax return also as relevant herein the accuracy-related_penalty does not apply with respect to any portion of the underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's effort to assess the taxpayer's proper tax_liability for the year id petitioner bears the burden of proving that respondent's determination of the accuracy-related_penalty is erroneous rule a 503_us_79 290_us_111 moreover in evaluating evidence the court is not bound to accept as gospel the unverified and undocumented testimony of a taxpayer 87_tc_74 65_tc_87 affd per curiam 540_f2d_821 5th cir b substantial_valuation_misstatement in the notice_of_deficiency for respondent determined that the accuracy-related_penalty should be imposed based on either a substantial_valuation_misstatement or a substantial_understatement_of_income_tax or negligence we begin with whether there was a substantial_valuation_misstatement for as relevant herein sec_6662 provides that there is a substantial_valuation_misstatement if the value or adjusted_basis of any property claimed on a return is percent or more of the amount determined to be the correct amount sec_6662 also as relevant herein sec_6662 does not apply unless the portion of the underpayment attributable to the substantial_valuation_misstatement exceeds dollar_figure sec_6662 respondent contends that the adjusted_basis of the sentinel epe and eps recyclers claimed by petitioner on his return exceeds by at least percent the fair_market_value of the recyclers petitioner bears the burden of proving that respondent's determination is erroneous rule a 58_tc_757 the sentinel epe recycler in order to establish the market_value of the sentinel epe recycler respondent presented the testimony and expert witness reports of grossman and lindstrom opinions of experts are not binding on this court and may be rejected entirely if contrary to our judgment 304_us_282 92_tc_101 84_tc_722 in the present cases petitioner declined to stipulate to the value of the sentinel epe recycler at issue however petitioner presented no evidence by way of expert testimony to contradict the findings made by respondent's experts in fact the following exchange at trial constitutes petitioner's primary testimony regarding the value of the sentinel epe recycler q before you purchased the epe recycler in what did you do to determine whether or not it was worth dollar_figure million a i really can't expand too readily on what i previously said i looked around the industry and didn't see any machine that was successfully recycling expanded polyethylene petitioner provided few details regarding the equipment that he researched and investigated indeed the record is devoid of any evidence indicating that petitioner conducted a meaningful investigation to value the sentinel epe recycler in contrast lindstrom based his evaluation on a comparison between the sentinel epe recycler and the other commercially available machines lindstrom estimated the market_value of the sentinel epe recycler at approximately dollar_figure and estimated the manufacturing cost to be in the range of dollar_figure lindstrom came to his conclusion based on a survey of competing machines and his personal observation of the machines lindstrom's statements of his opinion and the basis for it were reasonable and persuasive and we rely heavily on his expert report and testimony in making our finding of fact regarding valuation grossman did not specifically value the sentinel epe recycler however grossman concluded that existing technology was available that provided equivalent capability of recycling polyethylene we found grossman to be an impressive witness and we also rely heavily on his expert report and testimony in making our finding of fact regarding valuation we have found as an ultimate fact that the sentinel epe recycler purchased by petitioner in did not have a fair_market_value at that time in excess of dollar_figure having so found it follows that the adjusted_basis of the sentinel epe recycler claimed by petitioner on his returns is by definition overstated within the meaning of sec_6662 the sentinel eps recyclers in order to establish the fair_market_value of the sentinel eps recyclers respondent also presented the testimony and expert witness reports of grossman and lindstrom we observe that our finding is consistent with the finding in provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir regarding the fair_market_value of the sentinel epe recycler grossman testified that in equipment comparable to the sentinel eps recycler was widely available and significantly less expensive grossman examined a sentinel eps recycler and a japan repro recycler and determined that the mechanical construction of the two machines was nearly identical grossman further concluded that the recycled polystyrene produced by these machines would also be identical grossman added that because of the existence of functionally equivalent machines the sentinel eps recycler did not add new technology to the field of recycling and could not therefore justify the one-of-a-kind price tag that it carried grossman did not specifically value the sentinel eps recycler however grossman concluded that recycling_equipment that achieved the same result as the sentinel eps recycler sold for about dollar_figure during the relevant period lindstrom based his valuation on a comparison between the sentinel eps recycler and other commercially available machines lindstrom estimated the market_value of the sentinel eps recycler at approximately dollar_figure and estimated the manufacturing cost to be in the range of dollar_figure although petitioner declined to stipulate to the value of the sentinel eps recyclers at issue in these cases he failed to present any evidence by way of expert testimony that rebutted respondent's experts rather than present expert testimony petitioner on cross-examination challenged the findings of respondent's experts however we think that petitioner's attempt to discredit grossman's and lindstrom's findings was unpersuasive to the contrary we found both grossman and lindstrom to be qualified impressive and credible experts and we rely heavily on their reports and testimony in making our finding of fact regarding valuation we have found as an ultimate fact that the sentinel eps recyclers purchased by petitioner in did not have a fair_market_value at that time in excess of dollar_figure per machine the purchase_price of dollar_figure per machine is therefore inflated by times its actual value having so found it follows that the adjusted_basis of the sentinel eps recycler claimed by petitioner on his returns is by definition overstated within the meaning of sec_6662 in summary petitioner overstated the value of his sentinel epe and eps recyclers within the meaning of sec_6662 further petitioner failed to present any persuasive evidence nor are we able to conclude independently that petitioner acted with reasonable_cause and good_faith in valuing his recyclers thus petitioner is liable for the accuracy-related_penalty for c substantial_understatement_of_income_tax respondent also determined that petitioner was liable for the accuracy-related_penalty for because he substantially understated his federal_income_tax for that year see sec_6662 as relevant herein sec_6662 imposes an accuracy- related penalty equal to 20-percent of an underpayment that is due to a substantial_understatement_of_income_tax see sec_6662 an individual substantially understates his or her income_tax when the reported tax is understated by the greater of 10-percent of the tax required to be shown on the return or dollar_figure sec_6662 tax is not understated to the extent that the treatment of the item related thereto is based on substantial_authority or is adequately disclosed in the return or in a statement attached to the return sec_6662 however in the case of a tax_shelter adequate_disclosure will not serve to avoid the penalty and substantial_authority will avoid the penalty only if the taxpayer reasonably believed that the tax treatment of the item by the taxpayer was more_likely_than_not the proper treatment sec_6662 petitioner reported zero tax on his return the correct amount due as stipulated by the parties was dollar_figure therefore petitioner understated his income_tax in an amount greater than dollar_figure or 10-percent of the tax required to be shown on his return petitioner makes no argument with regard to substantial_authority or adequate_disclosure and we think that no such argument can be persuasively made moreover for the reasons discussed in the negligence portion of this opinion part d infra we do not think that petitioner acted with reasonable_cause and in good_faith with respect to the substantial_understatement accordingly we sustain respondent's determination that petitioner is liable for the accuracy-related_penalty under sec_6662 based on the understatement of income_tax for d negligence in the notices of deficiency respondent determined that petitioner was liable for the accuracy-related_penalty for negligence for both and negligence may be indicated by the failure to make a reasonable attempt to comply with applicable provisions of the internal_revenue_code and the supporting regulations thereunder to exercise ordinary and reasonable care in preparing a tax_return to keep adequate books_and_records or to properly substantiate items sec_1_6662-3 and c income_tax regs negligence also may be indicated by the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 in view of our conclusion we find it unnecessary to decide whether the plan or arrangement involved in the present cases constituted a tax_shelter within the meaning of sec_6662 however see infra note and the associated text petitioner contends that he was not negligent because he reasonably relied upon the advice of independent advisers and he reasonably expected to make a profit from his purchase of the sentinel epe and eps recyclers respondent on the other hand contends that petitioner's reliance on ulanoff burstein wmdi and boylan evans was not reasonable and that it was not reasonable for petitioner to expect to profit from his purchase of the sentinel recyclers under some circumstances a taxpayer may avoid liability for negligence if reasonable reliance on a competent professional adviser is shown 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered freytag v commissioner supra for reliance on professional advice to excuse a taxpayer from negligence the taxpayer must show that the professional had the requisite expertise as well as knowledge of the pertinent facts to provide informed advice on the subject matter 43_f3d_788 2d cir affg tcmemo_1993_621 39_f3d_402 2d cir affg tcmemo_1993_480 freytag v commissioner supra reliance on representations by insiders or promoters has been held an inadequate defense to negligence goldman v commissioner supra 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir pleas of reliance have been rejected when neither the taxpayer nor the advisers purportedly relied upon by the taxpayer knew anything about the nontax business aspects of the contemplated venture freytag v commissioner supra 85_tc_557 in his petition petitioner contends that he was reasonable in relying on the marketing opinion of ulanoff the technical opinion of burstein and the legal opinions of wmdi and boylan evans dated date and date respectively respondent contends that petitioner was not reasonable in relying on ulanoff burstein and members of wmdi and boylan evans because they were all investors in sentinel recyclers petitioner's testimony at trial indicates that he did not actually rely on the reports by ulanoff and burstein specifically petitioner testified i hired ulanoff and burstein because i was told to hire them i really didn't need them to tell me what the machine could do and the what -- the profit i could make elliot miller told me this is the way you do it i did it although petitioner contended in his petition that he relied on ulanoff and burstein petitioner did not argue this point at trial on brief petitioner repeated i did not need burstein and ulanoff to tell me what the machine would do and what the profit would be accordingly we find that petitioner did not in fact rely on the advice of ulanoff and burstein in purchasing either his sentinel epe recycler in or his sentinel eps recyclers in further we find that petitioner did not rely on the legal opinion issued by wmdi in purchasing his sentinel epe recycler in the legal opinion issued by wmdi on date was not introduced into evidence at trial and the contents of such opinion were not disclosed at trial we assume that because the sentinel eps recyclers did not exist before the legal opinion issued by wmdi on date pertains to petitioner's purchase of the sentinel epe recycler in this being the case petitioner could not have possibly relied on the opinion as it was issued on date approximately week after petitioner purchased his sentinel epe recycler thus we find that petitioner did not in fact rely on the legal opinion issued by wmdi in purchasing the sentinel epe recycler in additionally petitioner failed to argue either on brief or at trial that he relied on the legal opinion issued by boylan evans in purchasing the sentinel eps recyclers in fact petitioner mentioned this opinion only when he was cross-examined by respondent on the record before us petitioner has failed to persuade us that he relied on the opinion of boylan evans in purchasing his sentinel eps recyclers further we fail to understand how petitioner could have carefully considered a legal opinion dated date when all of the operative transactions regarding his purchase of the sentinel eps recyclers occurred on that same date in any event even if petitioner did rely on either ulanoff burstein wmdi or boylan evans in purchasing his recyclers that reliance would not have been reasonable although petitioner is an educated individual and accomplished business executive with extensive knowledge of and experience in the plastics industry none of petitioner's supposed advisers had any education or work experience in plastics materials or plastics recycling neither petitioner nor his advisers consulted any independent experts to help them analyze or assess the recyclers thus we think that any reliance petitioner might have placed on any of his supposed advisers was not reasonable petitioner suggests that his personal knowledge of and expertise in the plastics industry made it reasonable for him to research investigate and purchase sentinel recyclers without seeking independent expert advice indeed petitioner was more capable of assessing the economic value of the recyclers than his supposed advisers because of his knowledge about the plastics industry and in particular his experience in pricing plastics processing machinery experience and knowledge alone however do not make petitioner's actions reasonable for petitioner's expertise to have made his actions reasonable he must have conducted a meaningful investigation into the investment for the reasons below we do not think petitioner conducted such an investigation there were several factors that should have alerted petitioner to the fact that the sentinel recyclers were overvalued the exorbitant cost of the recyclers ie dollar_figure and dollar_figure for the sentinel epe and eps recyclers respectively should have made petitioner question the purchases here we are reminded that prior to purchasing the recyclers petitioner had never paid more than several hundred thousand dollars for plastic processing equipment the price of the sentinel recyclers should have appeared particularly excessive to petitioner because there was no established market for such recyclers at the time that petitioner purchased them additionally respondent's experts identified other machines that were not only functionally equivalent to the sentinel recyclers but also significantly less expensive here we recall petitioner's testimony that in determining the value of the sentinel epe recycler he looked around the industry and did not discover any machines successfully recycling expanded polyethylene manufacturers questioned by petitioner allegedly told him that they had reservations and no firm assertions about recycling polyethylene aside from this testimony petitioner offered few details in respect of his investigation into the sentinel epe recyclers see 6_tc_1158 affd 162_f2d_513 10th cir petitioner testified that he examined the japan repro recycler but that based on his observations that machine did not produce a commercially acceptable product however petitioner presented no evidence other than his own conclusory and self-serving testimony regarding what he viewed as the differences between the japan repro recycler and the sentinel eps recycler other than the japan repro recycler petitioner could not recall the name or model of any other recycler that he allegedly considered before purchasing the sentinel eps recyclers there is no indication in the record that petitioner surveyed the then current literature regarding recyclers in order to identify comparable recyclers and to determine the value of the sentinel eps recycler indeed information regarding comparable less expensive recyclers was widely available we think that if a potential purchaser especially one as technologically sophisticated as petitioner had conducted a meaningful investigation into the sentinel recyclers such potential purchaser would have learned that comparable less expensive equipment existed and that the sentinel recyclers were overvalued thus we find that although petitioner may have been capable of independently researching the sentinel recyclers and forming a reasonable opinion as to their value he did not do so in summary we conclude that petitioner did not rely on advice from ulanoff burstein wmdi or boylan evans but that even if petitioner had relied on such advice such reliance would have been unreasonable we now turn to petitioner's second argument ie that petitioner's investment in the sentinel recyclers was reasonable because petitioner expected to make a profit specifically petitioner projected that his recyclers could process between and pounds of expanded polystyrene and polyethylene per hour for big_number hours per year and would earn a profit of between and cents per pound based on these calculations petitioner projected that with respect to both the sentinel epe and eps recyclers he would receive an annual cash_flow of between dollar_figure and dollar_figure per machine per year lbs hr x big_number hr x dollar_figure profit lb and lbs hr x big_number hours x dollar_figure profit lb we think that the assumptions on which petitioner based his projections were not reasonable lindstrom reported that in average use situations the sentinel epe recylcer recycled pounds of expanded polyethylene per hour and the eps recycler recycled between and pounds of expanded polystyrene per hour roughly one-half of petitioner's estimate we are also reminded that petitioner because he was the 100-percent owner of rri was responsible for placing many sentinel eps recyclers with end-users and could not place his personal recyclers in the most profitable locations thus petitioner was unreasonable in his estimate of the quantity of expanded polystyrene that his recyclers could process further petitioner's assumption that he could profit between and cents per pound was based on his anticipation of rising oil prices and its effect on the price of plastic resins aside from the highly speculative nature of this assumption respondent's expert grossman testified that the plastics industry is remarkably independent from the petrochemical industry and that a 300-percent rise in oil prices would result in only a percent price increase in plastic products petitioner failed to provide the court with any details regarding his projections simply stating that he used the same formula that he has always used in purchasing machinery thus it is not apparent whether petitioner's projections accounted for expenses such as labor transportation and overhead accordingly we have insufficient information with respect to petitioner's projections to conclude that they were reasonable finally several independent factors persuade us that petitioner was not particularly concerned with earning a profit from his recyclers first only months after petitioner purchased his sentinel epe recycler he purchased two sentinel eps recyclers it is peculiar that although petitioner had yet to make a profit from his purchase of a sentinel epe recycler he nevertheless continued to purchase additional more expensive recyclers more than doubling his investment second petitioner has presented no evidence that he made a serious effort to monitor his investment in the sentinel recyclers at trial petitioner could not recall the names of the companies with which he placed his machines third petitioner did not know the whereabouts of his recyclers at the time of trial stating that he had abandoned the recyclers because pi failed to maintain them petitioner testified that he did not profit from his recyclers because of continual repair problems and pi's failure to maintain and repair the machines as agreed it would seem to us that a dollar_figure investment would warrant repair and maintenance even if such repairs were not performed by pi as initially agreed taking all of the above factors into consideration we think it is more_likely_than_not that petitioner purchased the sentinel recyclers in an effort to generate tax benefits rather than to make a profit here we are reminded that petitioner learned about the sentinel recyclers after contacting miller in an effort to locate equipment that would enable petitioner to take advantage of tax benefits although not directly germane to our conclusion set forth in the text supra we nevertheless note that petitioner has continued in summary we reject petitioner's contention that he reasonably expected to profit from the sentinel recyclers and that he reasonably relied on advice from ulanoff burstein wmdi and boylan evans rather we conclude that petitioner failed to exercise due care in claiming the deductions and tax_credits related to the purchase of the sentinel recyclers accordingly petitioner is liable for the accuracy-related_penalty under sec_6662 for negligence for and e conclusion because we have found that a substantial_valuation_misstatement and substantial_understatement_of_income_tax exist for and further because we have found that petitioner was negligent in both and petitioner is liable for the accuracy-related_penalties under sec_6662 for and as determined by respondent to reflect the foregoing as well as the parties' stipulation of settled issues decisions will be entered for respondent continued invested in tax_shelters including movies real_estate cattle breeding coal mining and computers and that he and rri along with certain other individuals and entities specifically including miller bambara and pi were enjoined in the mid- 1980's by the u s district_court for the district of massachusetts in respect of what was determined to be an abusive_tax_shelter involving the leasing of recycling_equipment see 1985_1_cb_671 see also sec_7408
